Citation Nr: 0921530	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left cranial scar and.

3.  Entitlement to an initial compensable disability rating 
for a status post laparotomy scar.

4.  Entitlement to an initial compensable disability rating 
for a right cranial scar secondary to tumor removal in the 
temporal region.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from April 1978 to 
October 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran's claims file was 
temporarily transferred to the RO in Jackson, Mississippi, 
during that time, but has been returned to the RO in 
Montgomery, Alabama.

Issues two through four above are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A personality disorder is not a "disease" or "injury" 
under the meaning of applicable law and regulation for VA 
purposes.

2.  The Veteran did not incur a superimposed disease or 
injury on her personality disorder in service.


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 101, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.127 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
September 2004, prior to the initial AOJ decision on her 
claim for service connection for a personality disorder.  
Additional notice was provided to the Veteran in September 
2005 and March 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify, except that 
the March 2006 notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006) is not timely.  The Board finds, 
however, that the Veteran has been provided complained notice 
was subsequent adjudication in September 2006 and March 2009.  
Thus any deficiency in timing has been cured.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in 
timing of notice may be cured by affording the Veteran 
appropriate notice and subsequent adjudication).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with her 
claim, which indicates she knew of the need to provide VA 
with information and evidence to support her claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  VA did not obtain a medical 
examination in relation to the claim for service connection 
because there is no competent evidence that the Veteran's has 
a diagnosed personality disorder that is the result of any 
event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service-connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in 38 C.F.R. § 
3.310(a), disability resulting from personality disorders may 
not be service-connected.  However, disability resulting from 
a mental disorder that is superimposed upon a personality 
disorder may be service-connected.  38 C.F.R. § 4.127. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that her personality 
disorder, with which she was diagnosed during service, should 
be service-connected as it was incurred during service.  See 
Notice of Disagreement dated in February 2005 and VA Form 9 
dated in November 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the claims file is completely devoid of 
any medical evidence indicating a current diagnosis of, or 
treatment for, a personality disorder.  The Veteran underwent 
an initial psychiatric evaluation at a VA medical center 
(VAMC) in March 2005, at which time she was diagnosed with an 
anxiety disorder not otherwise specified; rule out adjustment 
disorder not otherwise specified; and rule out posttraumatic 
stress disorder or traits.  No mention of personality 
disorders was made.  

Although the Veteran is competent to state that she suffers 
from symptoms of a personality disorder, she lacks the 
competent see, as a layperson, to render an opinion where the 
determinative issue is medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, absent competent medical evidence of a current 
disability, service connection cannot be granted.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Furthermore, the Board emphasizes that personality disorders 
are not "diseases" or "injuries" within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.127.  
However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder during service may be service-connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed 
Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  

Here, service connection is not warranted for a personality 
disorder because there is no medical evidence the Veteran has 
an additional disability resulting from a mental disorder 
that is superimposed upon a personality disorder during 
service.  VAOPGCPREC 82-90.  In fact, post-service medical 
evidence is negative for any treatment for a personality 
disorder, and there is no medical opinion of record revealing 
aggravation of this disorder by a superimposed disease or 
injury.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for a 
personality disorder is denied because the competent medical 
evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.  


ORDER

Service connection for a personality disorder is denied.


REMAND

Before addressing the merits of the claim for an increased 
rating for a left cranial scar, an increased rating for a 
status post laparotomy scar, and an increased rating for a 
right cranial scar secondary to tumor removal in the temporal 
region, the Board finds that additional development of the 
evidence is required.

First, there is no post-service treatment records associated 
with the claims file after October 2008.  In this regard, 
VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
treatment regarding her scars would be relevant to the 
Veteran's claims, any additional treatment records, whether 
VA or non-VA, identified by the Veteran should be obtained.

Second, a remand is required for a more current and adequate 
VA examination to adequately rate the Veteran's left cranial, 
linear, and right cranial scars.  The Veteran's last VA 
examination was in December 2004.  Since then, she has 
complained of worsening pain and sensitivity in the regions 
where her scars are located, with the scars becoming more 
pronounced, which may be indications that impairment from her 
scars may have worsened, and an examination is needed to 
determine whether this is the case.  See VA treatment record 
dated in June 2006 and VA Form 9 dated in November 2006.  The 
record is inadequate and the need for a contemporaneous 
examination occurs when the evidence indicates that the 
current rating may be incorrect.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and asked her to 
identify any relevant treatment for her 
scars, whether VA or non-VA, that she has 
received since October 2008.  If so, 
obtain all pertinent records identified 
from the appropriate VAMC dated from 
October 2008 to the present.  If any 
private treatment records are identified, 
the Veteran should be asked to provide 
authorization for release of these records 
or ask the Veteran to submit such records.  
If the Veteran provides requested 
releases, all identified treatment records 
should be a requested.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo a 
VA scars examination to determine the 
current extent and severity of her left 
cranial scar, status post laparotomy scar, 
and right cranial scar.  This examination 
must thoroughly and adequately address the 
various manifestations of each scar and 
note any characteristics of disfigurement, 
limitation of function of the affected 
part(s), and the sizes of the scars.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  Moreover, the claims file must 
be made available for review of her 
pertinent medical and other history, 
including, in particular, the records of 
any relevant treatment.  The examination 
report must state whether such review was 
accomplished.          

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences on her claim.  

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


